Per Curiam<

The police officer, authorized by the warrant to search both the defendant’s premises and his person for written records of illegal gambling activity, was admitted to the apartment by the defendant’s daughter freely. No deceit or trickery was used to gain admittance. The officer fully satisfied all constitutional requirements when, having been admitted to the apartment in the circumstances stated, he promptly identified himself to the defendant and exhibited the warrant to him before Undertaking the search authorized by it'. ¡Since there was no forcible entry, neither -section 799 of the Code of Criminal Procedure nor Miller v. United States (357 U. S. 301) relied on by the defendant,- is applicable. The entry into the apartment having been lawful, there was no ground for suppressing the fruits of the search.
The order should be reversed on the law and the facts and motion denied.
Concur — Hoestadter, J. P., Hecht and Tilzer, JJ.
Order reversed, etc.